[logo - American Funds®] Prospectus Supplement August 28, 2009 For the following funds with effective prospectuses and/or retirement plan prospectuses dated October 1, 2008 – August 7, 2009 AMCAP Fund,® Inc. American Balanced Fund,® Inc. American Funds Money Market FundSM American Funds Short-Term Tax-Exempt Bond FundSM American Funds Target Date Retirement Series,® Inc. American High-Income Municipal Bond Fund,® Inc. American High-Income TrustSM American Mutual Fund,® Inc. The Bond Fund of America,SM Inc. Capital Income Builder,® Inc. Capital World Bond Fund,® Inc. Capital World Growth and Income Fund,SM Inc. EuroPacific Growth Fund® Fundamental Investors,SM Inc. The Growth Fund of America,® Inc. The Income Fund of America,® Inc. Intermediate Bond Fund of America® International Growth and Income Fund,SM Inc. The Investment Company of America® Limited Term Tax-Exempt Bond Fund of AmericaSM The New Economy Fund® New Perspective Fund,® Inc. New World Fund,® Inc. Short-Term Bond Fund of America,SM Inc. SMALLCAP World Fund,® Inc. The Tax-Exempt Bond Fund of America,® Inc. The Tax-Exempt Fund of California® The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® U.S.
